Citation Nr: 0523973	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  99-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by neck stiffness and soreness, to include 
arthritis of the neck, claimed as an undiagnosed illness.

3.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities.

4.  Entitlement to a compensable disability rating prior to 
October 7, 1996, for vasomotor rhinitis.

5.  Entitlement to a disability rating in excess of 30 
percent for vasomotor rhinitis.





REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1975 and from December 1990 to April 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1999 rating decision 
rendered by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In June 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The issues of entitlement to a compensable disability rating 
prior to October 7, 1996, for vasomotor rhinitis, and 
entitlement to a disability rating in excess of 30 percent 
for vasomotor rhinitis is Remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence corroborates that the veteran was subjected 
to rocket and mortar attacks in service.

2.  The veteran has PTSD due in part to the in-service 
stressor of being subjected to rocket and mortar attacks.

3.  In a statement dated in February 2004, the veteran's 
representative indicated that the veteran's wished to 
withdraw his appeal of the denial of a 10 percent disability 
evaluation based upon multiple noncompensable service-
connected disabilities.  

4.  In a statement dated in May 2005, the veteran expressed 
his intent to withdraw his appeal of the denial of service 
connection for a disability manifested by neck stiffness and 
soreness, to include arthritis of the neck, claimed as an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).

2.  The criteria for a withdrawal of the veteran's appeal 
concerning the issue entitlement to a 10 percent disability 
rating based upon multiple noncompensable service-connected 
disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204(b), 
(c) (2004).

3.  The criteria for a withdrawal of the veteran's appeal 
concerning the issue entitlement to service connection for a 
disability manifested neck stiffness and soreness, to include 
arthritis of the neck, claimed as an undiagnosed illness, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204(b), (c) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was enacted during the 
course of this appeal.  The Act and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is required to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to notify the claimant that he 
should submit any pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for PTSD.  Therefore, no further 
development under the VCAA or the implementing regulations is 
required with respect to this matter.  


Evidentiary Background

The record reflects that the veteran served in aircraft 
maintenance during his service in Vietnam.  This included 
service with the 557th Tactical Fighter Squadron at Cam Rahn 
Bay, Vietnam, from August 1969 to April 1970 and the 4th 
Tactical Fighter Squadron at Da Nang, Vietnam, from April 
1970, to July 1970.

During VA examination in November 1995, the veteran 
complained of symptoms compatible with a diagnosis of PTSD.  
This included recurrent and distressing recollections of his 
experiences in Vietnam, nightmares, flashbacks, and avoidance 
of thoughts or feelings associated with Vietnam.  He reported 
involvement in combat.  He witnessed a fellow airman die next 
to him.  This individual was shot in the throat and nearly 
decapitated.  

At an examination in January 1996, the veteran reported that 
he was exposed to enemy shelling in Vietnam.  He noted that, 
while in a truck, he was shelled by the enemy and literally 
chased down a taxiway by shells.  He saw a fellow serviceman 
killed by enemy fire after being shot in the neck.  He 
reported sapper attacks in Vietnam and being overrun.  

In June 2001, the veteran was asked to provide additional 
information concerning his alleged in-service stressors 
including dates, approximately times, and places of the 
alleged events; the veteran's exact unit of assignment at the 
time that the alleged stressor occurred; a full description 
of the event; and full names and ranks of any other personnel 
involved and the names of any witnesses.  The veteran did not 
respond to this request.  

In March 2002 the RO forwarded the veteran's stressors to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in an attempt to verify the stressors.  
USASCRUR responded in January 2003 by forwarding extracts 
from Air Base Defense in the Republic of Vietnam 1961-1973.  
It was noted that the RO's request for information lacked 
sufficient information to conduct PTSD research.  In order to 
prove further research, the veteran would need to specific 
information and dates to within sixty days with full names of 
causalities to include the name of the individual shot in the 
throat.  

The extracts from Air Base Defense in the Republic of Vietnam 
1961-1973 document shelling at Cam Rahn Bay Air Base and Da 
Nang Air Base during the veteran's assignment at those bases.  
These attacks resulted in multiple damaged aircraft and 
causalities.   

By letter in February 2003, the RO informed the veteran of 
the response from USASCRUR and the need for additional 
information.  The veteran did not respond to this request.

The veteran was afforded a VA psychiatric examination in May 
2003.  His in-service stressors included exposure to mortar 
attack several times and witnessing the death of a fellow 
serviceman.  The examiner diagnosed PTSD related to the 
veteran's described experiences.   


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2004), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  Although the 
veteran did not receive an award indicative of his 
participation in combat, the Board finds that the record 
contains credible supporting evidence that the veteran's 
claimed in-service stressors occurred.  In numerous 
statements since he originally filed a claim of service 
connection, the veteran identified numerous in-service 
stressors, including mortar and rocket attacks and witness 
the death of a fellow serviceman who was shot in the throat.  

The record reflects that the veteran's served at Cam Rahn Bay 
and Da Nang Air Bases at the time that the bases were shelled 
by enemy rockets and mortars.  These attacks resulted in 
several damaged aircraft.  The veteran's military 
occupational specialty of an aircraft mechanic tends to 
support his contentions in that it is highly possible that he 
was at the flight line at the time of the attacks. 

Additionally, the Board notes that the veteran first filed a 
claim of entitlement to service connection for PTSD in July 
1995.  Since that time, the veteran has maintained that his 
PTSD is related to the several in-service stressors discussed 
above.  The Board observes that, at every opportunity since 
that time, including multiple statements made over a period 
of nearly 10 years, the veteran has consistently reported, 
with only minor variation, the same stressors that he now 
urges underlie his condition.  As such, in its role as fact 
finder, the Board finds the veteran to be a credible 
historian, especially in light of the records forwarded by 
USASCRUR.

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  The record is replete 
with consistent diagnoses of PTSD going back many years.  In 
addition, the record also contains numerous assessments 
specifically linking the veteran's condition with his 
reported in-service stressors.  In this regard, the Board 
observes that VA examination reports show that the veteran 
has PTSD related to his exposure to rocket and mortar attacks 
in Vietnam.  

Thus, the evidence of record shows that VA health care 
providers have diagnosed the veteran as having PTSD due to 
stressors that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that these reported in-service stressors 
actually occurred.  Accordingly, the Board finds that service 
connection for PTSD is warranted.


II.  Claims for a Compensable Evaluation based upon 
Multiple Noncompensable Service-Connected Disabilities and 
Service Connection for Neck Stiffness and Soreness

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a notice of 
disagreement and, if filed, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.201, 20.202, 20.204(b) (2004).  
Withdrawal of an appeal will be deemed a withdrawal of the 
notice of disagreement and, if filed, the substantive appeal, 
as to all issues to which withdrawal applies.  38 C.F.R. 
§ 20.204(c) (2004).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2004).

The record reflects that the veteran perfected an appeal of a 
January 1999 rating action that denied, inter alia, service 
connection for a disability manifested by neck stiffness and 
soreness, to include arthritis of the neck, and a 10 percent 
disability rating based upon multiple noncompensable service-
connected disabilities.  Following the award of a compensable 
disability rating for his service-connected vasomotor 
rhinitis, the veteran's representative submitted a statement 
in February 2004 noting that he desired to withdraw his 
appeal of the denial of a compensable evaluation based upon 
multiple noncompensable service-connected disabilities.  
Thereafter, in May 2005, the veteran submitted a statement 
indicating his desire to withdraw his appeal of the denial of 
service connection for a disability manifested by neck 
stiffness and soreness, to include arthritis, claim as an 
undiagnosed illness.  The Board finds that these statements 
qualify as a valid withdrawal of these issues under 38 C.F.R. 
§ 20.204.

In light of the veteran's withdrawal of his appeal of the 
issues of entitlement to a 10 percent disability rating based 
upon multiple noncompensable service-connected disabilities; 
and entitlement to service connection for a disability 
manifested by neck stiffness and soreness, to include 
arthritis of the neck, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
issues of a 10 percent disability rating based upon multiple 
noncompensable service-connected disabilities, and service 
connection for a disability manifested by neck stiffness and 
soreness, to include arthritis, claimed as undiagnosed 
illness.  





ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.  

The appeal of the denial of a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities is 
dismissed.

The appeal of the denial of service connection for a 
disability manifested by neck stiffness and soreness, to 
include arthritis of the neck, claimed as an undiagnosed 
illness, is dismissed.


REMAND

After a review of the evidence, the Board is of the opinion 
that remand of this case is warranted of the issues on 
entitlement to a compensable disability rating prior to 
October 7, 1996, for vasomotor rhinitis and entitlement to a 
disability rating in excess of 30 percent for vasomotor 
rhinitis.

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with a letter in June 2001 
that addresses the VCAA, this letter does not satisfy the 
notification requirements of the VCAA and the implementing 
regulations as it pertains to the veteran's claims.  While 
the veteran was informed of the evidence necessary to 
establish entitlement to service connection, he was not 
informed of the evidence necessary to establish entitlement 
to an increased rating.  Similarly, the veteran was not 
informed of the evidence VA would obtain on his behalf.  
Also, the veteran was not requested to provide evidence in 
his possession that pertains to his claims.  On remand, the 
RO should ensure compliance with the VCAA and its 
implementing regulations as it pertains to his claims.   

Accordingly, these matter are REMANDED for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession and provide any 
identifying information and authorization 
necessary for the RO to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his vasomotor rhinitis.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Then, the RO should readjudicate the 
issues remaining on appeal based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


